The judgment under review is affirmed, for the reasons expressed in the opinion of Circuit Court Judge Oliphant, supplemented as follows:
The acceptance by the company on August 28th, 1941, of $2.10 covering the August premium which was payable in advance, reinstated the policy for the month of August, but under the terms of the policy gave no coverage for accidental injury sustained while the policy was in default, and gave no coverage for sickness which began while the policy was in default or within ten days thereafter. By choosing reinstatement of the old policy instead of issuance of a new policy, the plaintiff saved the $5 issuance fee charged on a new policy and received greater coverage, because the policy provides "* * * but the Company will pay only one-half of these several indemnities, as hereinafter promised, for any loss resulting from injury sustained or sickness contracted prior to the payment of the premium required for the first three months insurance hereunder."